Case 19-12595-elf      Doc 32     Filed 07/26/19 Entered 07/26/19 10:31:22            Desc Main
                                  Document      Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                :
                                      : Case No.: 19-12595
Mark Nottingham                       : Chapter 13
Carolynn Nottingham                   : Judge Eric L. Frank
                                      : *******************
                            Debtor(s)
                                      :
Chimera REO 2018-NR1 LLC              : Date and Time of Hearing
                             Movant, : Place of Hearing
       vs                             : August 20, 2019 at 9:30 a.m.
                                      :
Mark Nottingham                       : U.S. Bankruptcy Court
Carolynn Nottingham                   : 900 Market Street, Courtroom #1
                                      : Philadelphia, PA, 19107
                                      :
William C. Miller
                         Respondents.

        NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

       Chimera REO 2018-NR1 LLC has filed a Motion for Relief from the Automatic Stay to
permit Chimera REO 2018-NR1 LLC to foreclose on 1218 Primrose Court, Bensalem, PA
19020.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney you may wish to consult an attorney.)

   1. If you do not want the Court to grant the relief sought in the motion or if you want the
      Court to consider your views on the motion, then on or before August 10, 2019, you or
      your attorney must do ALL of the following:

       A. File an answer explaining your position at:

                                Clerk, U.S. Bankruptcy Court
                                    U.S. Bankruptcy Court
                                       900 Market Street
                                   Philadelphia, PA, 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above, and

       B. Mail a copy to the Creditor's attorney and the below listed:




19-023549_CAM4
Case 19-12595-elf      Doc 32    Filed 07/26/19 Entered 07/26/19 10:31:22           Desc Main
                                 Document      Page 2 of 4


United States Trustee
Office of the U.S. Trustee
833 Chestnut Street, Suite 500
Philadelphia, PA 19107

William C. Miller
P.O. Box 1229
Philadelphia, PA 19105
ecfemails@ph13trustee.com

Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028


   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above,
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

   3. A hearing on the Motion is scheduled to be held before the Honorable Eric L. Frank on
      August 20, 2019 at 9:30 a.m. in U.S. Bankruptcy Court, 900 Market Street, Courtroom
      #1, Philadelphia, PA, 19107.

   4. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

   5. You may contact the Bankruptcy Clerk's office to find out whether the hearing has been
      canceled because no one filed an answer.
        July 26, 2019
DATE: _______________________




19-023549_CAM4
Case 19-12595-elf       Doc 32     Filed 07/26/19 Entered 07/26/19 10:31:22             Desc Main
                                   Document      Page 3 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                :
                                      : Case No.: 19-12595
Mark Nottingham                       : Chapter 13
Carolynn Nottingham                   : Judge Eric L. Frank
                                      : *******************
                            Debtor(s)
                                      :
Chimera REO 2018-NR1 LLC              : Date and Time of Hearing
                             Movant, : Place of Hearing
       vs                             : August 20, 2019 at 9:30 a.m.
                                      :
Mark Nottingham                       : U.S. Bankruptcy Court
Carolynn Nottingham                   : 900 Market Street, Courtroom #1
                                      : Philadelphia, PA, 19107
                                      :
William C. Miller
                         Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion, Response

Deadline, and Hearing Date regarding Motion for Relief from the Automatic Stay to permit

Chimera REO 2018-NR1 LLC to foreclose on 1218 Primrose Court, Bensalem, PA 19020 was

served on the parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Mark Nottingham and Carolynn Nottingham, Sadek and Cooper,
   1315 Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

                                                                                      26 2019:
The below listed parties were served via regular U.S. Mail, postage prepaid, on July ___,

   Mark Nottingham, 1218 Primose Court, Bensalem, PA 19020

   Mark Nottingham and Carolynn Nottingham, 1218 Primrose Court, Bensalem, PA 19020




19-023549_CAM4
Case 19-12595-elf    Doc 32    Filed 07/26/19 Entered 07/26/19 10:31:22          Desc Main
                               Document      Page 4 of 4


  OneMain Financial, Attn: Bankruptcy, 601 Nw 2nd Street, Evansville, IN 47708


        July 26, 2019
DATE: ______________________
                                                  /s/ Karina Velter
                                                Karina Velter, Esquire (94781)
                                                Adam B. Hall (323867)
                                                Sarah E. Barngrover (323972)
                                                Manley Deas Kochalski LLC
                                                P.O. Box 165028
                                                Columbus, OH 43216-5028
                                                Telephone: 614-220-5611
                                                Fax: 614-627-8181
                                                Attorneys for Creditor
                                                The case attorney for this file is Karina
                                                Velter.
                                                Contact email is kvelter@manleydeas.com




19-023549_CAM4
